DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/26/21 (to enter claims of 7/7/21) has been entered.
 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/16/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Notice to Applicant
The following is a Non-Final Office action.  In response to Examiner’s Final Rejection of 4/30/21, Applicant, on 7/7/21 amended claims. Claims 9, 11, and 19-25 are pending in this application and have been rejected below.


Response to Amendment
Applicant’s amendments are acknowledged.
The 35 USC 101 rejections are withdrawn in light of the January 2019 Guidance, Applicant’s arguments (remarks page 8), and the claim amendments. Specifically, the claims are now eligible under Step 2A, Prong Two, as the claims recite at least “automatically, placing, by the processing a first telephone call, via a hardware device” and “and automatically placing, by the processing device, the second telephone call, via the hardware interface device, to the telephone number to notify the customer of the modified ETA of the servicer at the service destination;” “receiving, by the processing device, an indication from the servicer device that a purchased item to be delivered has been scanned by the servicer”; and “prompting, by the processing device, the servicer on the servicer device to provide an extra time period value representing an amount of extra time needed to reach the service destination through the user interface displayed on the display screen of the servicer device.” These limitations of the additional elements (automatic calling of ETA; data from scanning; prompts to servicer device and user interface), in combination with the others, result in the claim being a practical application at step 2A, Prong 2 as “meaningful limitations” and rooted in computing technology. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 9, 11, 19-20, and 22-25 are rejected under 35 U.S.C. 103(a) as being unpatentable over Horstemeyer (US 2004/0243430), Jones ‘626 (US 2005/0154626), Bell (US 2010/0141514), and Sandell (US 7,191,142). 
Concerning independent claim 9, Horstemeyer discloses:
A method (Horstemeyer - See par. 0121, 0231-0232, 0244-0245 - determine estimated time of arrival) comprising: 
receiving, by a processing device, a plurality of service orders from at least one business (Horstemeyer - See par 89 - the MT 17 can travel along a predetermined route or modifiable route in making its deliveries, and the MT 17 may make one or more stops along its route in order to deliver or pick up different items at different locations; See par 275 - pickup/delivery task), each of the plurality of service orders including information related to one of a plurality of service jobs to be performed for a customer at a service destination (Horstemeyer – See par 89 - The notification service can be implemented in connection with any vehicle 17 for delivering items to a destination or for picking up items at a destination. see par 97 - the positioning system 23 may be a tracking system that tracks a vehicle's progress along a predetermined route based upon its arrival at and/or departure from stops along the route; See par 159 -  assume that the MT 17 is to travel a predetermined route to a destination where the MT 17 is to pick up or deliver an item), the information including at least a name and telephone number, address, and purchased item associated with a customer (Horstemeyer –see par 92 -  monitor the location of the MT 17 by monitoring or tracking… delivery of products, packages, or things that are transported by the MT 17. See par 185 – package-ID and packages along with stop-location in database; see par 187 – delivery of items to be delivered; See par 193 – contact information pertaining to each user that is receive a notification message; user table “uniquely identifying” each user (disclosing a name); See par 194 – entry for user to be contacted can include user telephone number; see par 314 – package ready to be picked up at 325 East Broad Street [an address where package delivered to]; information includes “purchased item” [package]; see par 368 – delivery location is received); 
determining, by the processing device, a service schedule for a servicer based on the addresses included in the plurality of service orders (Horstemeyer – see FIG. 3, par 141-142 – MT (mobile thing) schedule 39a can be estimated based on factors such as the types of speeds likely to be traveled by the MT 17, types of traffic conditions; defining via previous delivery along the same route of travel; See par 185 – package-ID and packages along with stop-location in database; See par 375 - The stop location(s) may be determined from a group of predetermined eligible stops (a collection or along a predetermined route), from known intersections, from a set of detected locations, from locations on a map, from addresses, etc. The BS manager 41 can be interfaced with or be designed to include conventional mapping software to enable the BS manager 41 to perform the foregoing determination. See par 377 – selection among possible stops based on time requirements; See par 510 – base station manager 41 (see fig. 3) can produce list of stops for the PCD 75 in one embodiment, See FIG. 1, 21);
for each service order in the service schedule, automatically placing, by the processing device, a first telephone call, via an interface devicse, to the telephone number to obtain confirmation of the service job (Horstemeyer – 2004/0243430 – See par. 130 - Furthermore, instead of indicating how far the MT 17 is from the estimated location via location values, the status message can indicate how far the MT 17 is from the estimated location via a time value (e.g., the status message can indicate that the MT 17 is ten minutes late).; See par 201 - when the contact information indicates that a telephone call is the preferred medium for notification, the message manager 82 (part of data manger 67 in FIG. 5B, which is part of BS manager 41 (par 184); BS Manager – See par 112 - The BS manager 41 can be implemented in software, hardware, or a combination thereof; as illustrated by way of example in FIG. 3; message manager 82 can send a recorded telephone message to the telephone number that is indicated by the contact information retrieved from the user data table 68b. If the monitoring mechanism 69 included travel data indicating the time of arrival in the command to message manager 82, then message manager 82 can be configured to include a message indicating the expected time of arrival at a particular location; See par. 0279 – option can be provided to confirm, so go ahead and follow through with the scheduled pickup or delivery; See also FIG. 7B, 7C – showing confirmation given, then option to communicate with party knowing particulars (106/109, 107/110); See FIG. 27 – giving a confirmation call) and notify the customer of a service time window (Horstemeyer – See par 201 - when the contact information indicates that a telephone call is the preferred medium for notification, the message manager 82 can send a recorded telephone message to the telephone number; message manager 82 can be configured to include a message indicating the expected time of arrival at a particular location; See par. 0271 – causing notification communication to a PCD based upon the travel data (e.g., when the MT is in close proximity); See par. 0443 – system can be designed to cause communication session to PCD (personal communications device) based upon user preference, such as when the MT (mobile thing) is within a proximity of the location with respect to timing; See par. 0458 – communicating to a page or PDA that indicates the MT “is within 10 minutes of arriving” (where time window is the next 10 minutes));
enabling, a recipient of the first telephone call to connect with a live operator if desired (Horstemeyer 2004/0243430 par. 0016 – representative method includes monitoring travel data in connection with mobile thing (i.e. vehicle) that is destined to pickup or deliver; during the notification communication (same as above), enabling a party associated with the personal communications device to select whether or not to communicate by voice with a party (i.e. an option) having access to particulars of the pickup or delivery of items or services, so that discussion can be had; See FIG. 7B/7C). 
transmitting, by the processing device, the service schedule to a servicer device associated with the servicer, the service schedule including a plurality of names and addresses, each of the plurality of names and addresses corresponding to one of the plurality of service orders (Horstemeyer – See par 355 – stop locations selected from a group of known addresses, locations on a map; See par 357 – delivery or pickup tasks enables device user to travel to stop locations, including street address information; see par 409 – receive identification or characteristics during a communication session between BSCU 40 and PCD 75 (See FIG. 1), including identity or characteristic of a person, including name of a person; See par 510 – manager 41 can produce list of stops for the PCD 75 in one embodiment, See FIG. 1, 21 (Fig. 21 shows 75 is vehicle of servicer)); 
receiving, by the processing device, an indication from the servicer device when the servicer has arrived at a loading location (Horstemeyer See par. 0097 – positions system can be a tracking system that tracks a vehicle’s progress along route based upon its arrival / departure from stops along the route; see par. 0185 - a relational database can match the MOBILE-THING-ID fields in the two tables to find such information as the possible pickup stop locations for packages transported by the MT or the delivery times (stop times) for all packages loaded on the MT within the last day; See par. 0286, 0288 – arrival OR departure times associated with MTs (moving things) can be stored and updated in database; See par. 0504 – travel status report indicates leaving or arriving at a location; reports indicate a proximity of PCD 75 (personal communications device) in FIG. 1);
“transmitting, by the processing device, to the servicer” device “a list of purchased items are to be loaded onto a vehicle associated with the servicer” (Horstemeyer - See par. 0436, 0449 - embodiment 250c can be further designed to receive information from the PCD 75 regarding an item (see par 92, 185 – delivery of packages, things, products) that is to be placed on the MT 17 at the location or dropped off at the location, or both. With respect to the former, the item may be equipped with a human readable code or machine readable code that can be read or scanned and sent to the system 10; See also par. 0418 - this code or a derivative thereof (e.g., an indicator of less bit size, a coded representation, an index in a lookup table, etc.) could be communicated from the MT, using a suitable communications device on the MT 17, to the BSCU 40 for further processing and analysis, if desired. 0426).
The BSCU in Horstemeyer can still send the information scanned to the service device (e.g. PCD 80). Nonetheless, Horstemeyer in combination with Sandell discloses the limitations:
transmitting, by the processing device,” to the servicer device” a list of purchased items are to be loaded onto a vehicle associated with the servicer (Sandell – See Col. 3, lines 3-29 - At each store 158 delivery agent 212 and supplier 152 there is at least one computing unit A 169, which is coupled to a computing unit B 167 via communications network 160. Computing unit A 169 and computing unit B 167 comprises a respective browser; See col. 5, lines 9-23 -  When the goods are received by the delivery agent 212 the master schedule bar code on the outer carton is scanned. This substep is intended to provide shipping confirmation for the electronic manifest, which notes that the goods has arrived from supplier 152; See col. 7, lines 63-67, col. 8, lines 1-3 - delivery agent 212, after completing the disposition of the goods, communicates the disposition of the goods to logistics intermediary 154 via communications network 160, as illustrated by step 136 (FIG. 4).).
receiving, by the processing device, an indication from the servicer device that a purchased item to be delivered has been scanned by the servicer (Horstemeyer – see par 280 – bill/pay for package delivery; See par. 418 -  Furthermore, a machine readable code, for example, a bar code or electronic tag (see U.S. Pat. No. 6,144,301), could reside on or in or be placed on or in the item and read by a suitable reader, such as a bar code scanner or electronic tag reader, at some time when the item is matched up with the MT 17; see par 0436, 0449 - embodiment 250c can be further designed to receive information from the PCD 75 regarding an item that is to be placed on the MT 17 at the location or dropped off at the location, or both. With respect to the former, the item may be equipped with a human readable code or machine readable code that can be read or scanned and sent to the system 10); 
receiving, by the processing device, an indication from the servicer device as to whether or not the scanned item is being loaded (Horstemeyer - See par. 0436, 0449 - embodiment 250c can be further designed to receive information from the PCD 75 regarding an item that is to be placed on the MT 17 at the location or dropped off at the location, or both. With respect to the former, the item may be equipped with a human readable code or machine readable code that can be read or scanned and sent to the system 10; See also par. 0418, 0426);
Horstemeyer discloses use of a scanner for items that are to be dropped off at a location (See par. 0436, 0449). Horstemeyer and Jones ‘626 do not explicitly disclose the following limitations regarding indication of item not being loaded and issue with scanned items.
“upon receiving an indication from the servicer device that the scanned item is not being loaded, receiving an identification that the scanned item is damaged;
recording, by the processing device, that scanned item is damaged if it is not loaded.”
Sandell discloses:
upon receiving an indication from the servicer device that the scanned item is not being loaded, receiving an identification that the scanned item is damaged (example in Applicant’s FIG. 15F – problem/issues –various text such as  item damaged before, during, or after loading/transport - (Sandell – Col. 5, lines 9-23 – when goods received by delivery agent (before logistics intermediary involved – see FIG. 3B-3C – where delivery agent in steps 132-136, logistics intermediary in 138); outer carton scanned; bar codes received; exceptions recorded such as “damaged”; see Col. 5, lines 41-51- The term "damage" is defined in this specification to identify goods that were shipped but there is visible damage to the shipping carton or to the goods, such as, scratches, dents, missing parts. The damage good exception report triggers an issuance of a replacement order. Col. 6, lines 28-56 - Exception report 220 is communicated to respective store 158 and from respective store 158 to respective supplier 152, step, 280 via communications network 160. Supplier 152 communicates to logistics intermediary 154 the confirmation of the good replacement within a predetermined time, typically within one hour of notification of the exception report, step 282. Then logistics intermediary 154 sends confirmation to delivery agent 212, and a return authorization (RA) to delivery agent 212, step 284. Based on the assumption that the good will be replaced within about two days, delivery agent 212 enters the planned good delivery date in the electronic manifest and informs buyer 156 of the revised delivery date, step 286. (thus, the scanned item that is damaged is not loaded at that time, a new date is set once the replacement is received)); 
recording, by the processing device, that scanned item is damaged if it is not loaded (Sandell – Col. 5, lines 9-23 – when goods received by delivery agent (before logistics intermediary involved – see FIG. 3B-3C – where delivery agent in steps 132-136, logistics intermediary in 138); outer carton scanned; bar codes received; exceptions recorded such as “damaged”; Col. 6, lines 28-56 - Exception report 220 is communicated to respective store 158 and from respective store 158 to respective supplier 152, step, 280 via communications network 160. Exception report 220 comprises the old manufacturing shipping number and the new manufacturing shipping number, as illustrated in block 294. Supplier 152 communicates to logistics intermediary 154 the confirmation of the good replacement within a predetermined time, typically within one hour of notification of the exception report, step 282. Then logistics intermediary 154 sends confirmation to delivery agent 212, and a return authorization (RA) to delivery agent 212, step 284. Based on the assumption that the good will be replaced within about two days, delivery agent 212 enters the planned good delivery date in the electronic manifest and informs buyer 156 of the revised delivery date, step 286).
Horstemeyer discloses:
receiving, by the processing device, an indication from the servicer device when the servicer is leaving the loading location (Horstemeyer - See par. 0097 – positions system can be a tracking system that tracks a vehicle’s progress along route based upon its arrival / departure from stops along the route; see par. 0185 - a relational database can match the MOBILE-THING-ID fields in the two tables to find such information as the possible pickup stop locations for packages transported by the MT or the delivery times (stop times) for all packages loaded on the MT within the last day; See par. 0286, 0288 – arrival OR departure times associated with MTs (moving things) can be stored and updated in database; See par. 0504 – travel status report indicates leaving or arriving at a location; reports indicate a proximity of PCD 75 (personal communications device) in FIG. 1.;
receiving, by the processing device, a selection of a service destination from the service orders in the service schedule (Horstemeyer – par 0545, FIG 28 - driver selects deliveries driver intents to make; selection can be communicated from PCD 75c (personal communications device) to appropriate confirmed PCD via BSCU 40 (base station control unit 40); par. 109 - BSCU = “host computer” (which discloses servicer device; See also FIG. 23-24, par 529 – user selects destination (e.g. XYZ Italian restaurant)).
Horstemeyer discloses that delay periods can be selectively controlled, such as by an operator (See par 172). Horestemeyer even states that the input device can be used to input changes in the delay period that the Mobile Thing (MT; i.e. a truck) is off schedule) (see par 174). However, Horstemeyer does not explicitly disclose the limitations of prompting the person for a time extension. Jones ‘626 discloses the limitations:
 “prompting, by the processing device, the servicer on a servicer device to provide an extra time period value representing an amount of extra time needed to reach the service destination...”
Jones ‘626 discloses these limitations:
prompting, by the processing device, the servicer on a servicer device to provide an extra time period value representing an amount of extra time needed to reach the service destination (Jones — 2005/0154626 — See par. 0030 — anticipated travel time or corrected travel time includes driving hours minus time spent on delays, such as weighing stations, refueling, customs stations, toll booths, number of stops between current location and destination and the like; See par. 41-42 — input device may be a touch screen; input device used for forwarding driver data to dispatch office; can forward information such as driver hours; See par. 0048 — expected time of arrival estimated based on anticipated travel time, based on number of driver hours available which is dependent on how many hours the driver is available for taking into consideration time lost due to stops, number of delivery sites, fuel stops, etc.; these parameters can be entered by the driver of the vehicle into the device).
Horstemeyer in combination with Jones ‘626 discloses:
…through the user interface on the display screen (Horstemeyer – See FIG. 23, par 529 – in-vehicle navigation system; has user interface buttons 441-443) of the servicer device (Horstemeyer – See FIG. 23, par 529 – in-vehicle navigation system; has user interface buttons 441-443; includes up, left, right, and down arrows on 443; See also Jones ‘626 - See par. 41-42 — input device may be a touch screen; input device used for forwarding driver data to dispatch office

    PNG
    media_image1.png
    433
    618
    media_image1.png
    Greyscale

Horstemeyer in combination with Jones ‘626 discloses:
adding, by the processing device, the extra time period value to an initial estimated time of arrival (ETA) associated with the service destination to produce a modified ETA (Jones ‘626 – See par. 0030 — anticipated travel time or corrected travel time includes driving hours minus time spent on delays, such as weighing stations, refueling, customs stations, toll booths, number of stops between current location and destination and the like; See par 42 – forward driver data using the input device; information forwarded used to determine exception alarms; See par 48 - The anticipated travel time is based on the number of driver hours of service available (which may be, for example, entered by the driver of the shipping vehicle using the input device of the compiler as discussed above, or may be estimated by the dispatch office) taking into consideration driving time lost due to stops, such as stopping at waypoints, for example but by no means limited to, delivery sites, border crossings, toll booths, meat inspection sites, fuel stops, weigh scales and the like. As will be appreciated by one of skill in the art, the available driver hours will depend on how many hours the driver can drive under local regulations, whether the driver is alone or not, and other factors. See par 49 -  the travel time is calculated based on the available driver hours. Next, route specific exemptions are factored in. For example, when using a specific route, a shipping vehicle may have to cross a border or pass through an urban center. Crossing a border may take 30 minutes, which is deducted from the available travel time for the driver or alternatively added to the expected arrival time.; see par 52 – formula calculates corrected travel time, minus the exceptions (i.e. it takes out the times identified by the driver), to project where the shipping vehicle should be at any given time during transit; See par 53 – this formula privdes the dispatch with the ETA for each shipping office);
 (Horstemeyer See par. 0318, FIG. 9C - refrain from sending notification communications until event occurs; event can include “certain time of day has been achieved,” a “time period has lapsed since the last notification communication.”; See par. 0412 - notifications can be made to PCD, which can be a wireless telephone; See par. 0458 - another example is calling phone numbers when MT (mobile thing) is within 10 minutes of arriving at stop location).
Horstemeyer discloses calling only after “earliest” call-ahead time (e.g. after certain time of day) (See par. 0318). In an alternative embodiment, Horstemeyer discloses calling when 10 minutes out, but no explicit “last” call-ahead is provided. However, Horstemeyer and Jones ‘626 and Sandell do not explicitly disclose calculating a 2nd call-ahead time, i.e. a latest call-ahead time.
Bell discloses the limitations for “latest call-ahead time”:
calculating… “a latest call-ahead time” for a second telephone call defined by period of time prior to the modified ETA when the customer is to be notified of the modified ETA of the servicer at the service destination (The claims, as currently presented, include describing the “latest call time” as the time at which one is notified of the delivery.  Applicant’s Specification in par. 0115 of the publication states that “the minimum advanced time period may be about 5 minutes, 10 minutes, or any system-defined time period.”  Bell 2010/0141514 discloses the limitations based on broadest reasonable interpretation in light of the specification – See par. 0022 – selecting a time during which the alert should be triggered; See par. 0030 - provide alert of movement towards a destination; locations pre-selected along movement (Point A, Point B); See par. 0033, FIG. 4 – start time input 415 and end time input 416 receive the interval in which to send an alert (i.e. between 3-6pm) to different recipients; See par. 0037, FIG. 5 – selecting a window for when an alert is sent to one or more recipients, when navigation device is in route to destination; See also FIG. 6 – sending alert only within a window),… and wherein the latest call-ahead time is based on a minimum advanced-warning time period and the modified ETA (Bell 2010/0141514 See par. 0022 – selecting a time during which the alert should be triggered; See par. 0033, FIG. 4 – start time input 415 and end time input 416 receive the interval in which to send an alert (i.e. between 3-6pm) to different recipients; See par. 0037, FIG. 5, 506– selecting a window for when an alert is sent to one or more recipients; See also FIG. 6 – sending alert only within a window; See par. 0038 – transmitting the alert during a “specific time window”; See par. 0041 - At block 602 the time window to send the alert is identified. A decision is made at block 603 whether the current time is within the time window selected for alerting the recipients. If the current time is not within the time window, the process returns to block 602. If the current time is within the time window, the process continues to block 604).
Horstemeyer, in combination with Bell discloses:
Horstemeyer See par. 0318, FIG. 9C - refrain from sending notification communications until event occurs; event can include “certain time of day has been achieved,” a “time period has lapsed since the last notification communication.”; See par. 0412 - notifications can be made to PCD, which can be a wireless telephone; See par. 0458 - another example is calling phone numbers when MT (mobile thing) is within 10 minutes of arriving at stop location), wherein the latest call-ahead time is before the modified ETA and the modified ETA is within the service time window (The claims, as currently presented, include defining the “latest call time” as the time at which one is notified of the delivery.  Applicant’s Specification in par. 0115 of the publication states that “the minimum advanced time period may be about 5 minutes, 10 minutes, or any system-defined time period.”  Bell 2010/0141514 discloses the limitations – See par. 0022 – selecting a time during which the alert should be triggered; See par. 0030 - provide alert of movement towards a destination; locations pre-selected along movement (Point A, Point B); See par. 0033, FIG. 4 – start time input 415 and end time input 416 receive the interval in which to send an alert (i.e. between 3-6pm) to different recipients; See par. 0037, FIG. 5 – selecting a window for when an alert is sent to one or more recipients, when navigation device is in route to destination; See also FIG. 6 – sending alert only within a window).

wherein prompting the servicer to modify the initial ETA enables the processing device to notify the customer of the modified ETA which is more accurate than the initial ETA (Horstemeyer - See par. 0212 - To increase the accuracy of the calculations, the route should be divided into sections where the time required to travel each section is independently calculated. Furthermore, time delays associated with scheduled stops or deliveries can be factored into the calculations by assuming a delay time for each stop or delivery depending on the type of stop or delivery expected; this is combined with Lasorsa above (par 48 – entering stops/delays) and then notifying receivers of delay (par 57)).
Horstemeyer discloses:
receiving, by the processing device, an indication from the servicer device that the servicer has arrived at the service destination (Horstemeyer – See par 504 – PCD 75 “has arrived” at a location is in a travel status report; For purposes of compact prosecution, in case applicant has a different interpretation, Sandell Col. 7, lines 5-30 - Delivery agent 212 ships the original good to the buyer's address, step 322 and enters in scanner 159 a "completed" disposition action, step 322);
recording, by the processing device, the time that the servicer arrived at the service destination (Horstemeyer – See par 144 – current time value from clock 38a can be stored in next entry of MT schedule; see par 187 – times that MTCU reached particular locations or stops; See also par 504 –travel report can indicate proximity “in terms of time” of first PCD 75 to a stop location… that the first PCD 75 has arrived at a location; For purposes of compact prosecution, in case applicant has a different interpretation); 
communicating, by the processing device to the servicer device, which purchased item (Horstemeyer see par 280 – bill/pay for package delivery) is to be delivered at the service destination (Horstemeyer - See par 0185 - database on items, package-ID; See par 0418 - The BS manager 41 may be designed to receive information regarding an item, for example but not limited to, a package, that is placed on the MT 17, based upon it being placed on the MT 17 at the pickup location. This information is useful for tracking the item as well as the capacity of the MT to handle new items; See par. 0279 – option can be provided to confirm, so go ahead and follow through with the scheduled pickup or delivery; an option that enables the party to change the one or more tasks), the information regarding the purchased item to be delivered being displayed to the servicer through the user interface on the display screen of the servicer device (Horstemeyer – see par 403 – MT (mobile thing) 17 may be equipped with camera to capture image of thing situatied within the MT; notification-receiving party can view the image or video taken from the MT 17 on the WWW (website) of the internet); 
receiving, by the processing device, an indication from the servicer device that the purchased item to be delivered at the service destination has been scanned by the servicer (Examiner notes that the final 4 “receiving/recording” steps are just nonfunctional descriptive material. They are not functionally involved in the claim, and just result in “receiving” information, and the limitations describe what the data represents (See MPEP 2111.05). The computer just receives the information that represents “service issue”, “information preventing delivery issue.”
Nonetheless, art is still applied - Horstemeyer - See par. 0436, 0449 - embodiment 250c can be further designed to receive information from the PCD 75 regarding an item that is to be placed on the MT 17 at the location or dropped off at the location, or both. With respect to the former, the item may be equipped with a human readable code or machine readable code that can be read or scanned and sent to the system 10; See also par. 0418, 0426).
Horstemeyer discloses use of a scanner for items that are to be dropped off at a location (See par. 0436, 0449). Horstemeyer, Jones ‘626, and Bell do not explicitly disclose the remaining limitations.
Sandell discloses the remaining limitations:
receiving, by the processing device, an indication from the servicer device that the servicer is not delivering the scanned item due to a service issue identified by the servicer at the service destination (Examples of issues are in FIG. 15F (damaged during transport or delivery/installation); FIG. 16 (late, customer not home, missing parts, blocked entrance, item doesn’t fit); Sandell discloses the limitations  - Col. 8, lines 54-67 - Buyer 156 may also refuse a delivered good. When this occurs delivery agent 212 selects the buyer "refusal" menu 246 on the scanner, then selects among a list the reason for the refusal, as illustrated by step 246 in FIG. 7. An exemplary customer refusal list includes the identified codes and values in TABLE 3);
identifying the service issue that prevented the servicer from delivering the purchased item, the information identifying the service issue comprising a service issue selected by the servicer from a list of possible service issues displayed through the user interface on the display screen of the servicer device (example in Applicant’s FIG. 16 –  service issues –various text such as “late”, “customer not home”, “missing parts”, “could not deliver or install, (e.g., blocked entrance) – Sandell – See Col. 8, lines 53-67, Col. 9, lines 1-12 - Buyer 156 may also refuse a delivered good. When this occurs delivery agent 212 selects the buyer "refusal" menu 246 on the scanner, then selects among a list the reason for the refusal, as illustrated by step 246 in FIG. 7. An exemplary customer refusal list includes the identified codes and values in TABLE 3 – showing refusal list codes such as “damaged not acceptable – uncrated”; wrong model; shipment error; customer order error; order service error); and 
recording, by the processing device, the service issue associated with the purchased item (Sandell – Col. 8, lines 53-67, Col. 9, lines 1-12 - Buyer 156 may also refuse a delivered good. When this occurs delivery agent 212 selects the buyer "refusal" menu 246 on the scanner, then selects among a list the reason for the refusal, as illustrated by step 246 in FIG. 7; Table 3 (e.g. damaged not acceptable – uncrated”; wrong model; shipment error; customer order error; order service error are some of the “refusal codes”; see 44 - Respective supplier 152 next determines the disposition of disposition report 231 based on the "damage" report 234, a customer "refusal" 246 and alternatively, a "cancel" report 248 as described above. Col. 9, lines 64-67, Col. 10, lines 1-5 - The supplier 152 then arranges to pick-up the refused good at delivery agent 212 using the manufacturer shipping number and return authorization provided by logistics intermediary 154, step 390).
Both Horstemeyer and Jones ‘626 are directed to solving the same problem of determining arrival times (See Horstemeyer par 0121, 0231-0232, 0244-0245; delays - par 172, 487; Jones ‘626 par 34, 43, 57 – notifying receiver that shipment will be delayed) and are thus analogous art. Horstemeyer discloses that delay periods can be selectively controlled, such as by an operator (See par 172) and refers to delays (see par 189, 483-486). Horestemeyer even states that the input device can be used to input changes in the delay period that the Mobile Thing (MT; i.e. a truck) is off schedule) (see par 174). ones ‘626 improves upon
Horstemeyer by explicitly disclosing that drivers can further enter parameters regarding the amount of time lost due to stops, fuel stops, and delivery sites which impacts the travel time. One of ordinary skill in the art would be motivated to further include allowing drivers to be prompted to enter time lost to efficiently utilize an input device with a touch screen to update the status of the truck which is then used to update the ETA as necessary, and improve upon the ETA calculations in Horstemeyer.    
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the system and method of calculating an ETA to a desired location in Horstemeyer to further prompt a user to adjust the time needed as disclosed in Jones ‘626, since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same 
Horstemeyer, Jones ‘626, and Bell are directed to solving the same problem of determining arrival times (See Horstemeyer par 0121, 0231-0232, 0244-0245; Jones ‘626 par 34, 43, 53; 57; Bell par. 0031) and are thus analogous art.  Horstemeyer discloses calling only after “earliest” call-ahead time (e.g. after certain time of day) (See par. 0318). In an alternative embodiment, Horstemeyer discloses calling when 10 minutes out, but no explicit “last” call-ahead is provided. Jones ‘626 discloses notifying a receiver that a shipment will be delayed (See par 34).  Bell improves upon Horstemeyer and Jones ‘626 by explicitly disclosing that the communication of an ETA occurs within a certain time period (See e.g. par. 0038).  One of ordinary skill in the art would be motivated to further include a time period to efficiently indicate a range of when the ETA is most useful to the recipient.  
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the system and method of calculating an ETA to a desired location in Horstemeyer to further provide that the notification occurs within a certain time period as disclosed in Bell, since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Horstemeyer, Jones ‘626, Bell, and Sandell are directed to solving the same problem of dealing with issues during package delivery for determining arrival times (See Horstemeyer par 0121, 0232-0232, 0244-0245, 0106 – different arrival time; Jones 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the system and method of calculating an ETA to a desired location in Horstemeyer and notifications in Bell to further include using scans 

Concerning claim 11, Horstemeyer discloses the claim limitations:
The method of claim 9, wherein automatically calling the telephone number comprises utilizing an integrated voice response (IVR) device (Horstemeyer - See par 0279, 0292 - A set of options can be provided by the BS manager 41 to the notified party, for example, via IVR; See par. 0399, 0499 -In connection with such a telephone link, any suitable interactive voice response (IVR) system or dual-tone encoding scheme may be utilized to communicate information.).

Concerning claim 19, Horstemeyer discloses:
The method of claim 9, further comprising: 
enabling, by the servicer device, the servicer to indicate an arrival at the service destination (Horstemeyer –FIG. 23-24 – shows a servicer device; see par 187 – times that MTCU reached particular locations or stops;  See also par 504 –travel report can indicate proximity “in terms of time” of first PCD 75 to a stop location… that the first PCD 75 has arrived at a location; For purposes of compact prosecution, in case applicant has a different interpretation, Boitet also discloses the limitation – See par 31 – case log allows recording of times where package scanned, locations where it was last scanned); 
enabling, by the servicer device, the servicer to indicate completion of the selected service job (Horstemeyer – See par 144 – MT has “completed” the route; manager 29 can use schedule to track the progress on future deliveries; See par 436 - designed to receive information from the PCD 75 regarding an item that is to be placed on the MT 17 at the location or dropped off at the location, or both. With respect to the former, the item may be equipped with a human readable code or machine readable code that can be read or scanned and sent to the system 10. For purposes of compact prosecution, in case applicant has a different interpretation, Sandell also discloses the limitation – Col. 9, lines 29-43 - If no exceptions occurred then the good is considered to be properly delivered and installed, as such, a "complete" disposition report is communicated to logistics intermediary 154, step 232 (See FIG. 8B)); and 
enabling, by the servicer device, the servicer to indicate departure from the service destination (Horstemeyer – See par 286 - the arrival or departure times associated with MTs 17 can be stored and updated in database 94 (FIG. 5A), particularly in MT travel data table 68e. See par 271 –  the response system feedback analyzer 100a, can be configured to implement the following methodology, as is summarized by flow chart in FIG. 7B: monitoring travel data in connection with an MT 17 that is destined to pickup or deliver (an item or service) at a stop location, as indicated at block 105; causing initiation of a notification communication to a PCD 75 based upon the travel data (e.g., has just departed a prior stop location, etc.).

Concerning claim 20, Horstemeyer discloses:
The method of claim 9, wherein determining a service schedule for a servicer based on the plurality of service orders is based on the types of services to be performed (Paragraph 108 as published states “The schedules may be grouped based on the service locations of multiple service orders received, the types of services to be performed, or other factors.” Horstemeyer discloses the limitations – see par 355-356 - As another example, the stop location(s) may be selected from a group of predetermined stops (a collection or along a predetermined route), known intersections, known addresses, detected locations, locations on a map, etc., that are in an acceptable proximity to the PCD 75 and the MT 17, at the time that the determination is made. See par 212 - time delays associated with scheduled stops or deliveries can be factored into the calculations by assuming a delay time for each stop or delivery depending on the type of stop or delivery expected.).

	Concerning claim 22, Horstemeyer in combination with Jones ‘626 discloses:
The method of claim 9, wherein prompting the servicer to provide the extra time period value (Horstemeyer – see par 172 – selectively control delay period; delay periods can be controlled by the operator of the Mobile Thing 17) comprises providing a field in the user interface on the display screen of the servicer device enabling the servicer to enter the extra time period value (Jones ‘626 – See par 48 - The anticipated travel time is based on the number of driver hours of service available (which may be, for example, entered by the driver of the shipping vehicle using the input device of the compiler as discussed above) taking into consideration driving time lost due to stops, such as stopping at waypoints, for example but by no means limited to, delivery sites, border; See par 49 – crossing a border may take 30 minutes, which can be added to the expected arrival time).
It would be obvious to combine Horstemeyer and Jones ‘626 for the same reasons as stated above with regards to claim 9. In addition, Horstemeyer discloses that travel status information reports can be updated by PCD (devices) of user and can indicate time and stops to a location (See par 172, 288, 514). Jones ‘626 improves upon Horstemeyer by explicitly disclosing that user is asked to enter their anticipated travel time accounting for stops, which could include a border crossing, which can be selected as a 30 minute addition.  One of ordinary skill in the art would be motivated to further include allowing drivers to enter time lost to efficiently utilize a touch scree to update the travel time and subsequently ETA as necessary, and as explicitly suggested by Horstemeyer disclosing operators can manually select a delay period (see par 172).    

Concerning claim 23, Horstemeyer discloses:
The method of claim 9, wherein the service issue encountered at the service destination comprises the customer not being present at the service destination (Examiner notes that claim 9 only “received” the service issue; thus the “receiving/recording” steps in claims 23-25 are just nonfunctional descriptive material. They cannot be used to distinguish over the art. They are not functionally involved in the claim, and just result in “receiving” information, and the limitations describe what the data represents (See MPEP 2111.05). The computer just receives the information that represents “service issue”, “information preventing delivery issue.”
Nonetheless, art is still applied – Horstemeyer – See par 539 - a determination is made as to whether the stop is associated with (a) inside service (IS; for example, a signature must be obtained to drop off a package, a person must inspect an item before dropoff, a user has requested that a response from the user must be received before the user is scheduled for a delivery/pickup, etc; par 542 - Once a stop is tentatively added to the route or listing of stops, via blocks 471-474, then the looping process associated with blocks 475-478 analyzes the stop type to determine if the stop requires a response and if the required response has been received. Otherwise, when the stop is IS and no response was received, then the stop is removed per block 474 (this describes “customer not present” at the location, so the delivery has been refused for this reason).

Concerning claim 24, Sandell discloses:
The method of claim 9, wherein the service issue encountered at the service destination comprises parts missing from the purchased item (Examiner notes that claim 9 only “received” the service issue; thus the “receiving/recording” steps in claims 23-25 are just nonfunctional descriptive material. They cannot be used to distinguish over the art. They are not functionally involved in the claim, and just result in “receiving” information, and the limitations describe what the data represents (See MPEP 2111.05). The computer just receives the information that represents “service issue”, Nonetheless, art is still applied Sandell – See Col. 5, lines 40-51 – term “damage” can refer to “missing parts).
It would be obvious to combine Horstemeyer, Sandell, Bell, and Jones ‘626 for the same reasons as stated above with regards to claim 9.

Concerning claim 25, Sandell discloses:
The method of claim 9, wherein the service issue encountered at the service destination comprises an inability to access the service destination (Examiner notes that claim 9 only “received” the service issue; thus the “receiving/recording” steps in claims 23-25 are just nonfunctional descriptive material. They cannot be used to distinguish over the art. They are not functionally involved in the claim, and just result in “receiving” information, and the limitations describe what the data represents (See MPEP 2111.05). The computer just receives the information that represents “service issue”, Nonetheless, art is still applied Sandell – See Col. 8, lines 53-67, Col. 9, lines 1-12 - Buyer 156 may also refuse a delivered good. When this occurs delivery agent 212 selects the buyer "refusal" menu 246 on the scanner, then selects among a list the reason for the refusal, as illustrated by step 246 in FIG. 7. An exemplary customer refusal list includes the identified codes and values in TABLE 3 – showing refusal list codes such as “damaged not acceptable – uncrated”; wrong model; shipment error; customer order error; order service error – these errors – where shipment or order service error disclose a description of “inability to access”).
It would be obvious to combine Horstemeyer, Sandell, Bell, and Jones ‘626 for the same reasons as stated above with regards to claim 9.

Claim 21 is rejected under 35 U.S.C. 103(a) as being unpatentable over Horstemeyer (US 2004/0243430), Jones ‘626 (US 2005/0154626), Bell (US 2010/0141514), Sandell (US 7,191,142), and Lasorsa (US 2004/0122721). 
	Concerning claim 21, Horstemeyer in combination with Jones ‘626 discloses:
The method of claim 9, wherein prompting the servicer to provide the extra time period value comprises receiving a selection of one of a plurality of extra time period values (Horstemeyer – see par 172 – selectively control delay period; delay periods can be controlled by the operator of the Mobile Thing 17) displayed to the servicer through the user interface on the display screen of the servicer device (this is supported by FIG. 12C) (Horstemeyer – see par 288 arrival times of Mobile thing 17 in relation to location determined based upon actual travel status information, which may be updated; see par 514 –travel status report indicates, in terms of time, number of stops, of the first PCD to a location; Jones ‘626 – See par 48 - The anticipated travel time is based on the number of driver hours of service available (which may be, for example, entered by the driver of the shipping vehicle using the input device of the compiler as discussed above) taking into consideration driving time lost due to stops, such as stopping at waypoints, for example but by no means limited to, delivery sites, border; See par 49 – crossing a border may take 30 minutes, which can be added to the expected arrival time).
	To any extent the number “30” is not selected from a plurality of choices, Lasorsa is also applied:
 (Lasorsa — See FIG. 6, par 31 - Bob uses the pull down button box 606 to select a time value (e.g. 30 minutes). The pull-down menu 506 may display numbers in uniform increments. (i.e. 5,10,15,20 etc. or 1, 2, 3, 4, 5, etc.). For example, Bob may wish to have a time buffer of 35 minutes before his meeting with Jim and a time buffer of 10 minutes after his meeting with Jim).
Horstemeyer and Jones ‘626 are combined for the same reasons as stated above in claim 9. In addition, Horstemeyer discloses that travel status information reports can be updated by PCD (devices) of user and can indicate time and stops to a location (See par 172, 288, 514). Jones ‘626 improves upon Horstemeyer by explicitly disclosing that user is asked to enter their anticipated travel time accounting for stops, which could include a border crossing, which can be selected as a 30 minute addition.  One of ordinary skill in the art would be motivated to further include allowing drivers to enter time lost to efficiently utilize a touch scree to update the travel time and subsequently ETA as necessary, and as explicitly suggested by Horstemeyer disclosing operators can manually select a delay period (see par 172).    
Horstemeyer, Lasorsa, and Jones ‘626 are directed to solving the same problem of dealing with additional time needed for schedules (See Horstemeyer delays – par 172, 487; Jones ‘626 par 48; Lasorsa par 29-31 time buffers). Horstemeyer discloses that delay periods can be selectively controlled, such as by an operator (See par 172). Jones ‘626 discloses having different kinds of stops, such as border crossings, that can .

Response to Arguments
Applicant's arguments filed 7/7/21 have been fully considered but they are not persuasive and/or are moot in view of the new rejections. 
With regards to 103, Applicant further argues that Horstemeyer does not disclose “transmitting, by the processing device, to the servicer device a list of purchased items are to be loaded onto a vehicle associated with the servicer” because the claims now recite it is transmitted to the service device itself, not the BSCU. Remarks, pages 6-7. In response, the argument is moot in light of the revised rejection necessitated by the amendments, as Sandell is now applied in combination. 
The argument regarding the ninth step (limitations with “damaged” item) relate to the amended limitations. These are moot in light of the new rejections.
Applicant further argues “prompting, by the processing device, the servicer on a servicer device to provide an extra time period value representing an amount of extra 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN R GOLDBERG whose telephone number is (571)270-7949.  The examiner can normally be reached on 830AM - 430PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on 571-270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/IVAN R GOLDBERG/Primary Examiner, Art Unit 3619